     Case 2:19-cv-10614-VEB Document 33 Filed 10/27/20 Page 1 of 1 Page ID #:692




 1                                                                                   JS-6

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 5

 6    BRYAN LOVAN,                                      Case No. 2:19-CV-10614 (VEB)

 7                           Plaintiff,                 JUDGMENT

 8    vs.

      ANDREW M. SAUL, Commissioner of Social
 9    Security,

10                          Defendant.

11
            For the reasons set forth in the accompanying Decision and Order, it is hereby DECREED
12   THAT (1) Plaintiff’s request for an order remanding this case for further proceedings is GRANTED

13   and the Commissioner’s decision is REVERSED; (2) the Commissioner’s request for an order

14   affirming the Commissioner’s final decision and dismissing the action is DENIED; (3) judgment is

     entered in Plaintiff’s favor and this matter is REMANDED for further proceedings consistent with
15
     the Decision and Order; and (4) this case is CLOSED without prejudice to a timely application for
16
     attorneys’ fees and costs.
17
            DATED this 27th day of October 2020,
18                                                   /s/Victor E. Bianchini
                                                     VICTOR E. BIANCHINI
19                                              UNITED STATES MAGISTRATE JUDGE

20                                                  1

                           JUDGMENT – LOVAN v SAUL 2:19-CV-10614-VEB
